Fuller, P. J.
Plaintiff having stated sufficient facts to constitute a cause of action arising from negligence on. the part of defendant in connection with the breeding of his stallion to a mare owned by plaintiff, and which negligent acts it is alleged resulted in her death, both the demurrer and the objection to the introduction of any evidence under the complaint were properly overruled. The case tried to the jury terminated in a verdict and judgment of $65 for plaintiff, and defendant appeals therefrom and an order denying a new trial. No fault is found with the instructions of the court, and a careful consideration of all its rulings pertaining to the admission and rejection of evidence (the nature of which need not here be shown) leads us to conclude, upon the entire record, that there are no errors of law occurring at the trial of which appellant can justly complain. The evidence directed to the question of negligence and measure of damages, though controverted in numerous material respects, is sufficient to sustain the verdict, .and the judgment appealed from is affirmed.